DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities: 
Claims 1, 8, and 15, in lines 7, 4, and 6 respectively state “the client device”, which does not have proper antecedent basis. Suggest changing claim limitation to maintain proper antecedent basis throughout the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 102 as being anticipated by Cheung et al. (U.S. Patent Application Publication No. 2014/0308977) 

Claim 1, Cheung et al. disclose a system comprising: a memory; and at least one hardware processor coupled to the memory and comprising an engagement tracking application that causes the system to perform operations (pars 20-26, system with components for location, profile, recommendations, etc.) comprising: receiving a request to access media content associated with a location of interest, the request comprising location data that corresponds with the location of interest (pars 12 and 20, request, recommendation, location); detecting a client device within a boundary of a geo-fence that encompasses the location of interest based on the request to access the media content associated with the location of interest that includes the location data that corresponds with the location of interest (pars 20, 24, and 26, geo-fence crossing, location;  geo-location, restaurant, work, downtown area, etc. interpreted as a location of interest; par 20, request, location from request, then determine geo-fence crossing); accessing user profile data associated with the client device in response to the detecting the client device within the boundary of the geo-fence (pars 20-26, geo-fenced crossed, user profile utilized; e.g. at work, user profile accessed); identifying an exposure tag among the user profile data associated with the client device (pars 21-26, record information in user profile data regarding the location), the exposure tag comprising an indication of a prior display of the media content associated with the location of interest at the client device (pars 21-26, record information such as browsing history); and generating a visitation record of the client device to the location of interest based on the identifying the exposure tag among the user profile data (pars 21-26, record information in user profile data regarding the location tracked/stored and utilized).  
Claim 3 as applied to Claim 1 above, Cheung et al. disclose the system, wherein the visitation record includes a timestamp (Cheung et al., par 21, time), and the operations further comprise: 38 Attorney Docket No. 4218.345US8generating a visitation score of the location of interest over a period of time based on the visitation record that includes the timestamp (Cheung et al., par 21-24, previous visit information for a restaurant - then recommendation).  
Referring to Claim 4 as applied to Claim 3 above, Cheung et al. disclose the system, wherein the operations further comprise: generating a visualization of the visitation score; and causing display of a presentation of the visualization (Cheung et al., par 24, recommendation to user).  
Referring to Claim 5 as applied to Claim 1 above, Cheung et al. disclose the system, wherein the operations further comprise: receiving a request to access the media content associated with the location of interest from the client device (Cheung et al., pars 12 and 20, request); and adding the exposure tag to the user profile data associated with the client device based on the request (Cheung et al., pars 20-26, record information in user profile data regarding the location tracked/stored).  
Referring to Claim 6 as applied to Claim 1 above, Cheung et al. disclose the system, wherein the exposure tag includes a timestamp (Cheung et al., par 21, time), and the detecting the client device within the boundary of the geo-fence that encompasses the location of interest occurs within a predefined period of time from a time indicated by the timestamp (Cheung et al., par 24, certain time since visit passed).  
Claim 7 as applied to Claim 1 above, Cheung et al. disclose the system, wherein the exposure tag includes an indication that a user of the client device accessed a web-page associated with the location of interest Cheung et al., par 21, browsing history).  
 	Referring to Claim 8, Cheung et al. disclose a method comprising: receiving a request to access media content associated with a location of interest, the request comprising location data that corresponds with the location of interest (pars 12 and 20, request, recommendation, location); detecting the client device within a boundary of a geo-fence that encompasses the location of interest based on the request to access the media content associated with the location of interest that includes the location data that corresponds with the location of interest (pars 20, 24, and 26, geo-fence crossing, location;  geo-location, restaurant, work, downtown area, etc. interpreted as a location of interest; par 20, request, location from request, then determine geo-fence crossing); accessing user profile data associated with the client device in response to the detecting the client device within the boundary of the geo-fence (pars 20-26, geo-fenced crossed, user profile utilized; e.g. at work, user profile accessed); 39 Attorney Docket No. 4218.345US8identifying an exposure tag among the user profile data associated with the client device (pars 21-26, record information in user profile data regarding the location), the exposure tag comprising an indication of a prior display of the media content at the client device (pars 21-26, record information such as browsing history); and generating a visitation record of the client device to the location of interest based on the identifying the exposure tag among the user profile data (pars 21-26, record information in user profile data regarding the location tracked/stored and utilized).  
Claim 10 as applied to Claim 8 above, Cheung et al. disclose the method, wherein the visitation record includes a timestamp (Cheung et al., par 21, time), and the method further comprises: generating a visitation score of the location of interest over a period of time based on the visitation record that includes the timestamp (Cheung et al., par 21-24, previous visit information for a restaurant - then recommendation).  
Referring to Claim 11 as applied to Claim 10 above, Cheung et al. disclose the method, wherein the method further comprises: generating a visualization of the visitation score; and causing display of a presentation of the visualization (Cheung et al., par 24, recommendation to user).  
 	Referring to Claim 12 as applied to Claim 8 above, Cheung et al. disclose the method, wherein the method further comprises: receiving a request to access the media content associated with the location of interest from the client device (Cheung et al., pars 12 and 20, request); and adding the exposure tag to the user profile data associated with the client device based on the request (Cheung et al., pars 20-26, record information in user profile data regarding the location tracked/stored).  
Referring to Claim 13 as applied to Claim 8 above, Cheung et al. disclose the method, wherein the exposure tag includes a timestamp (Cheung et al., par 21, time), and the detecting the client device within the boundary of the geo-fence that encompasses the location of interest occurs within a predefined period of time from a time indicated by the timestamp (Cheung et al., par 24, certain time since visit passed).  
Claim 14 as applied to Claim 8 above, Cheung et al. disclose the method, wherein the exposure tag includes an indication that a user of the client device accessed a web-page associated with the location of interest (Cheung et al., par 21, browsing history).  
 	Referring to Claim 15, Cheung et al. disclose a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: receiving a request to access media content associated with a location of interest, the request comprising location data that corresponds with the location of interest (pars 12 and 20, request, recommendation, location); detecting the client device within a boundary of a geo-fence that encompasses the location of interest based on the request to access the media content associated with the location of interest that includes the location data that corresponds with the location of interest (pars 20, 24, and 26, geo-fence crossing, location;  geo-location, restaurant, work, downtown area, etc. interpreted as a location of interest; par 20, request, location from request, then determine geo-fence crossing); accessing user profile data associated with the client device in response to the detecting the client device within the boundary of the geo-fence (pars 20-26, geo-fenced crossed, user profile utilized; e.g. at work, user profile accessed); identifying an exposure tag among the user profile data associated with the client device (pars 21-26, record information in user profile data regarding the location) the exposure tag comprising an indication of a prior display of the media content at the client device (pars 21-26, record information such as browsing history); and generating a visitation record of the client device to the location of interest based on the identifying 
Referring to Claim 17 as applied to Claim 15 above, Cheung et al. disclose the non-transitory machine-readable storage medium, wherein the visitation record includes a timestamp (Cheung et al., par 21, time), and the operations further comprise: generating a visitation score of the location of interest over a period of time based on the visitation record that includes the timestamp (Cheung et al., par 21-24, previous visit information for a restaurant - then recommendation).  
Referring to Claim 18 as applied to Claim 17 above, Cheung et al. disclose the non-transitory machine-readable storage medium, wherein the operations further comprise: generating a visualization of the visitation score; and causing display of a presentation of the visualization (Cheung et al., par 24, recommendation to user).  
Referring to Claim 19 as applied to Claim 15 above, Cheung et al. disclose the non-transitory machine-readable storage medium, wherein the operations further comprise: receiving a request to access the media content associated with the location of interest from the client device (Cheung et al., pars 12 and 20, request); and adding the exposure tag to the user profile data associated with the client device based on the request (Cheung et al., pars 20-26, record information in user profile data regarding the location tracked/stored).  
 	Referring to Claim 20 as applied to Claim 15 above, Cheung et al. disclose the non-transitory machine-readable storage medium, wherein the exposure tag includes a timestamp (Cheung et al., par 21, time), and the detecting the client device within the boundary of the geo- fence that encompasses the location of interest occurs within a 
Response to Arguments
 Applicant's arguments with respect to claims 1, 8, and 15 have been considered but are not persuasive.
Applicant argues in pages 7-9 of the Remarks that the cited prior art does not disclose the claimed request comprising location data corresponding with the location of interest and detecting the client device within a boundary of a geo-fence that encompasses the location of interest based on the request.
The Examiner respectfully disagrees. Cheung et al. discloses in pars 20, 24, and 26: geo-fence crossing, location where geo-location, restaurant, work, downtown area, etc. is interpreted as a location of interest. Par 20 (also connected to par 12 and Fig. 3) specifically shows the request for specific data on the mobile device - e.g. recommendation, then location from request, and then further determining geo-fence crossing. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642